—Per Curiam.
Respondent was admitted to practice by this Court in 1996. He resides in Connecticut.
In February 2001, respondent was convicted in Connecticut Superior Court upon his plea of guilty to the felony offense of larceny in the first degree (Conn Gen Stat § 53a-122). His conviction arose out of his issuance of one or more checks from his attorney-at-law account returned for insufficient funds. He was sentenced to five years’ probation and ordered, among other things, to make restitution of $264,091.90 and perform 250 hours of community service.
Respondent’s conviction is essentially similar to a violation of Penal Law § 155.40, grand larceny in the second degree, a class C felony (see also, Penal Law § 155.30). He therefore ceased to be an attorney upon his conviction (see, Judiciary Law § 90 [4] [a], [e]).
We, therefore, grant petitioner’s motion which respondent advises he does not oppose and strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).